Citation Nr: 1115478	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  07-20 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss, claimed as hearing loss and nerve damage to ears.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel

INTRODUCTION

The appellant served on active duty from June 1973 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied, inter alia, the benefit sought on appeal.  The appellant submitted a notice of disagreement (NOD) in January 2007, and timely perfected his appeal in June 2007.

In August 2008, the appellant testified before the undersigned Acting Veterans Law Judge, sitting at the RO in North Little Rock, Arkansas.  A transcript of that proceeding has been associated with the appellant's VA claims file.

In August 2009, this claim came before the Board.  At that time, the Board determined that additional evidentiary development was necessary prior to adjudicating the appellant's claim.  Specifically, the Board remanded the appellant's claim to obtain any available medical records from the naval hospital in San Diego, California.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Tinnitus

The Board notes that based on findings in the February 2007 VA audiological examination, VA determined that an informal claim of entitlement to service connection for tinnitus had been raised.  An August 2007 rating decision determined that the appellant was not entitled to service connection for tinnitus.  The appellant filed a NOD with this determination in August 2008, and a statement of the case (SOC) was issued in January 2009.  The appellant did not, however, submit a VA Form 9 (Substantive Appeal) to perfect his appeal with respect to this issue.  Thus, the issue of entitlement to service connection for tinnitus is not in appellate status and will not be addressed any further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a NOD initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a SOC is issued by VA].


FINDINGS OF FACT

1.  The evidence of record clearly and unmistakably demonstrates that the appellant's bilateral hearing loss disability pre-existed his active military service.

2.  The evidence of record clearly and unmistakably demonstrates that the appellant's pre-existing bilateral hearing loss disability was not aggravated by active duty military service.


CONCLUSION OF LAW

The appellant's current bilateral hearing loss disability was not aggravated by his military service, and such may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  See 38 U.S.C.A.  §5103(a) (West 2002).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  See Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Notice letters sent to the appellant in June 2006 and September 2009 satisfied VA's duty to notify and assist him with the development of his claim, and provided all information necessary for a reasonable person to understand what evidence and/or information was necessary to substantiate his claim.  The appellant has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, including a February 2007 VA medical opinion as to the etiology and severity of his hearing loss (see Barr v. Nicholson, 21 Vet. App. 303 (2007)), and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  The Merits of the Claim

Relevant Law and Regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Service Connection - Hearing Loss Disability

For certain chronic disorders, including sensorineural hearing loss, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels), over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2010).  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley, supra.

Presumption of Soundness and Aggravation

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2010).


A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence"].  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 2002; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2010).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of a disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2010).


A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Analysis

The appellant is seeking entitlement to service connection for bilateral hearing loss disability.  It is undisputed that the appellant currently has bilateral hearing loss.  Specifically, the February 2007 VA examiner diagnosed the appellant with bilateral sensorineural hearing loss.  See VA Audiological Examination Report, February 28, 2007.

(i.)  Presumption of Soundness

For reasons expressed immediately below, the Board finds that the evidence of record clearly and unmistakably establishes that the appellant had bilateral hearing loss that pre-existed his military service.

Prior to his entry into active service in June 1973, the appellant was afforded a service entrance examination.  At the time of this examination, he denied a history of ear, nose, or throat trouble as well as hearing loss.  Furthermore, a review of the report of his service entrance examination reveals that hearing loss disability is not listed as a diagnosis and physical examination of his ears was noted to be normal.  However, notwithstanding the lack of a notation of a hearing loss disability in the entrance examination report, the Board observes that his service entrance examination report documents an irregularity in his hearing acuity.  Specifically, his June 1973 service enlistment examination documented the following audiometric results:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
20
5
35
LEFT
25
35
25
10
5

Critically, these audiometric results document bilateral hearing loss as defined in 38 C.F.R. § 3.385, which states that for the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (HZ) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three frequencies 500, 1000, 2000, 3000, or 4000 HZ are 26dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).

Accordingly, after a thorough review of the evidence, the Board finds that the competent medical evidence of record clearly and unmistakably demonstrates that the appellant's bilateral hearing loss disability pre-existed his active duty service and that he had such a disability at the time of his entry into active duty.  As indicated above, the contemporaneous medical evidence of record supports this conclusion.  Accordingly, the presumption of soundness on enlistment has been rebutted.

If, as here, the presumption of soundness is rebutted, the Board must then address the matter of whether the presumption of aggravation has been rebutted by clear and unmistakable evidence.  Thus, the Board will move on to a discussion of aggravation.

(ii.)  Aggravation

As detailed above, a pre-existing injury will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  For the reasons stated below, the Board finds that the evidence clearly and unmistakably shows that the appellant's pre-existing bilateral hearing loss disability was not aggravated by his military service.

Review of the appellant's service treatment records is completely negative for any complaints of or treatment for bilateral hearing loss during his time in active military service.  Further, a January 1976 medical record indicated that the appellant was issued earplugs.  See Service Treatment Record, January 4, 1976.  This was the only notation associated with the appellant's ears during service.  The Board notes that the appellant's service separation examination is not part of the record.  In compliance with the Board's August 2009 Remand directives, the Appeals Management Center (AMC) contacted the Naval Medical Center in San Diego, California, in an attempt to obtain the appellant's separation examination or any other medical treatment records available.  In an April 2010 response, the Naval Medical Center informed the AMC that no records were available for the appellant.

The appellant has consistently stated that he was provided with annual hearing examinations from his employer, beginning in 1980.  The appellant submitted an audiogram from Tracor, Inc., in support of his claim.  Unfortunately, the date on the audiogram is illegible.  The appellant did not submit any other records of hearing examinations between his time of discharge in 1976 until 2006, when he was treated by VA.  The Board notes that the duty to assist is not always a one-way street.  If a veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Based on the illegible date on the Tracor audiogram, the Board is unable to determine whether the appellant's bilateral hearing loss had increased significantly due to his time in service.  This is not considered to be probative evidence.

With respect to the crucial question of whether the appellant's pre-existing bilateral hearing loss disability was aggravated during service, the February 2007 VA examiner reviewed the entire record and noted that while the appellant was not in combat, he was involved in training exercises and was on a shooting team.  The appellant also reported recreational noise exposure after service, including as due to a riding lawn mower, a power drill, and a chain saw.  Occupational noise exposure was reported, as the appellant worked as a machinist from 1980 until 1992.  As noted, the appellant stated that he participated in audiological testing by his employer every one to two years.  Ultimately, the VA examiner opined that she was unable to provide an opinion without resorting to speculation.  See VA Audiological Examination Report, February 28, 2007.

In Jones v. Shinseki, 23 Vet. App. 382, 385 (2010), the Court held that "[I]n general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  As the Secretary has acknowledged, this requirement inheres in the statutory equipoise rule as interpreted by the implementing regulation."  See 38 U.S.C. § 5107(b) (West 2002); 38 C.F.R § 3.102 (2010) ("When, after careful consideration of all procurable and assembled data, a reasonable doubt arises . . . such doubt will be resolved in favor of the claimant." (emphasis added)).  An examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion.  However, a bald statement that it would be speculative for the examiner to render an opinion as to etiology or diagnosis is fraught with ambiguity.

Thus, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  

In the present case, the February 2007 VA examiner noted that she was unable to render an opinion as to the etiology of the appellant's bilateral hearing loss without resorting to speculation because: his separation examination was not associated with the service treatment records; the inability to determine whether the appellant experienced any increased hearing loss during service; the fact that the current configuration of hearing loss was not as expected for bilateral noise exposure; the fact that the appellant was issued ear plugs in service; and the appellant's post-service noise exposure.  It is clear that the VA examiner has indeed considered "all procurable and assembled data" that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  Thus, the February 2007 VA examination weighs against the appellant's claim.

In support of his claim, the appellant has submitted two statements from private medical providers.  In a statement dated in October 2009, S. Clare Beaty, Au.D., diagnosed with appellant with bilateral hearing loss and noted that he reported his military and post-military history of noise exposure.  See Statement of S. Clare Beaty, Au.D., October 22, 2009.  This statement did not contain a medical nexus statement indicating that the appellant's bilateral hearing loss was aggravated beyond the natural progression of the disease during his time in military service.  Accordingly, the Board does not find this statement to be persuasive.

The appellant later submitted a June 2010 statement from Michael Miranda, M.D., which noted that the appellant was seen on May 20, 2010, with complaints of hearing loss.  The appellant reported to Dr. Miranda that no hearing protection was provided to him when he was in military service.  The appellant noted that one particular military training exercise was extremely loud.  The appellant stated that he was unable to hear anything at all for approximately one week after this exercise.  He further stated that upon his separation from military service, he reported his hearing loss to the examiner who conducted his separation examination, which was subsequently lost.  The appellant reported that from 1980 to 1992, he worked as a machinist but wore hearing protection during that time.  Dr. Miranda concluded that the appellant's claim that his current hearing loss resulted from repeated exposure to loud noise without ear protection while in the Navy seemed more plausible than the contention that this happened while the appellant worked as a machinist wearing ear protection.  See Statement of Michael Miranda, M.D., June 1, 2010.

For the purposes of the appellant's aggravation claim, Dr. Miranda's medical opinion does not address the question of whether the appellant's pre-existing bilateral hearing loss was aggravated beyond the natural progression of the disease by his time in active duty service.  As the appropriate medical question was not addressed, this opinion is not considered probative.

The appellant has also submitted his own statements as well as additional lay statements to support his claim of aggravation.  As a layperson, the appellant is competent to testify to observable symptoms such as problems with hearing.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) [holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability]; see also Barr, supra; Layno v. Brown, 6 Vet. App. 465 (1994).  However, the appellant is not competent to provide medical conclusions such as whether a disease entity was aggravated beyond its natural progression by the condition of military service.  See Buchanan v. Nicholson, 451 F.3d 1331-37 (Fed. Cir. 2006); see also Miller v. Derwinski, 3 Vet. App. 201, 204 (1992).  Therefore, to the extent that the appellant or his representative are now claiming that his bilateral hearing loss disability was aggravated by his military service, it is now well-established that laypersons without medical training, such as the appellant and his representative, are not competent to comment on medical matters such as etiology.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-95 (1992); see also 38 C.F.R. § 3.159(a) (1) (2010).

In short, the Board finds that the evidence, in the form of the service treatment records, post-service medical records, and medical opinion evidence, does not demonstrate that aggravation took place.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2010); see also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) [the mere occurrence of symptoms, in the absence of a demonstrated increase in the underlying severity, does not constitute aggravation of the disability].


For these reasons, the Board finds that the evidence clearly and unmistakably shows that the appellant's pre-existing bilateral hearing loss disability was not aggravated during active duty.  Accordingly, entitlement to service connection for the current bilateral hearing loss disability based on aggravation of a pre-existing disability is not warranted.

(iii.)  Direct In-service Incurrence

To the extent that the appellant has contended that his current hearing loss disability originated during service as a result of in-service noise exposure, the Board observes that service connection on a direct basis is not warranted as the weight of the evidence shows that the disability did not originate during service.  On the contrary, as shown above, there is clear and unmistakable evidence that the disability was present in June 1973, prior to his entry into active duty.  

The medical evidence in favor of the appellant's claim that his hearing loss disability resulted from in-service noise exposure consists of the aforementioned medical opinion by Dr. Michael Miranda in June 2010.  The opinion noted that it was "more plausible" that the appellant suffered from bilateral hearing loss due to military noise exposure rather than due to occupational noise exposure as a machinist.  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 49 (2000).  Dr. Miranda's opinion is speculative, did not provide any basis for his opinion, and it is clear he was unaware the appellant was diagnosed with hearing loss upon entry into military service.  Thus, the Board does not consider this opinion probative.

During his Travel Board hearing, the Veteran stated that he had no problems with his hearing prior to his military service.  However, the Board finds that his recent testimony is outweighed by the objective medical evidence, which clearly shows that he had impaired hearing of such severity to meet the criteria for a hearing disability for VA purposes at the time of his entry into active service.

The Board has considered various statements and testimony from the appellant claiming that his hearing loss disability began during his active service.  However, the Board does not find the appellant's statements concerning the onset of his hearing loss disability during service to be credible.  The appellant's statement is self-serving and is unsupported by his service treatment records and medical records thereafter.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].  To reiterate, the appellant's service treatment records and post service VA examination report do not show that his hearing loss disability originated during service.  The Board places far greater probative value on the contemporaneous service treatment records and the post-service VA opinion than it does on the more recent statements of the appellant.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by a veteran].

Based on the foregoing, Board concludes that the evidence of record is against a finding that the appellant's bilateral hearing loss disability originated during service.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection on a direct basis and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.


ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is denied.


____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


